Citation Nr: 1335394	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO. 11-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, claimed as a back strain.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, claimed as a cervical strain.

3. Entitlement to service connection for a low back disability, claimed as a back strain.

4. Entitlement to service connection for a cervical spine disability, claimed as a neck strain.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In the September 2009 rating decision, the RO denied the Veteran's claim to reopen claims of entitlement to service connection for a cervical spine disability and a low back disability.  Although the text of the statement of the case appears to reflect de novo adjudication of the Veteran's claims for service connection, the Board must still determine whether new and material evidence has been received in each matter in the first instance because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The reopened issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A March 1995 rating decision denied the Veteran's claims to reopen claims for entitlement to service connection for a cervical strain and back strain.

2. The Veteran did not appeal the March 1995 rating decision within one year and that decision is final.

3. Evidence received since the March 1995 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for entitlement to service connection for a cervical spine disability and low back disability.

4. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's low back disability is causally or etiologically related to an in-service event, injury, or disease, or had its onset in, or one year after, active service.


CONCLUSIONS OF LAW

1. Evidence received since the March 1995 rating decision that denied a claim to reopen a claim for entitlement to service connection for a cervical spine disability, claimed as a cervical strain, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2012).

2. Evidence received since the March 1995 rating decision that denied a claim reopen a claim for entitlement to service connection for a low back disability, claimed as a back strain, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2012).

3. A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For reasons explained below, the Board finds the Veteran's claim to reopen claims for service connection for a cervical spine disability and low back disability are reopened by way of the submission of new and material evidence.  The reopened claim for service connection for a cervical spine disability is being remanded for further evidentiary development.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that through a VCAA letter dated March 2009 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection for a back disability.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, he was informed of the criteria for assignment of an effective date, and/or disability rating, in the event of award of the benefit sought.  The VCAA letter to the Veteran was provided in March 2009, prior to the initial unfavorable decision in September 2009.

The Board also finds that there has been compliance with the VCAA duty to assist provisions.  The record in this case includes service treatment records, VA treatment records, a VA examination report, private treatment records, a private medical opinion, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim for service connection for a back disability, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.  The Veteran was also offered a hearing before the Board but declined.

The Veteran was provided a VA examination in July 2010.  38 § U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  The examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion.  As such, the examination report is adequate to decide the claim of service connection.  Furthermore, neither the Veteran nor his representative has challenged the adequacy of the examination.  Thus, further examination is not necessary regarding the issue on appeal.

II. New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West , 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as enabling rather than precluding reopening. The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he is entitled to service connection for a cervical spine strain and back strain.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claims.

Historically, the Board notes that service connection for a neck disability and for a back disability was denied by a rating decision in June 1993.  The rating decision noted that service treatment records revealed the Veteran had been involved in a "track" accident in July 1964, when he had a complaint of back pain.  The diagnosis at that time was back sprain.  The report of military discharge examination in June 1967 revealed no complaint of a neck or back condition.  It was held that the back complaint in service was acute and transitory, and resolved without residual disability, that service treatment records were negative for any indication of a neck problem, and there was no post-service clinical indication of neck or back abnormality.  Notice of the determination and his appellate rights were issued in June 1993.  No appeal was taken from that determination, and no new and material evidence was received within on year of notice of the determination.  As such, the June 1993 rating decision became final.  38 U.S.C.A. § 7105.

The Veteran filed a claim in November 1994 to reopen the claims for service connection for a neck disability and for a back disability.  In a March 1995 rating decision the RO denied the claim to reopen the claims for service connection for both a neck disorder and for a back disorder on the basis that no new and material evidence had been submitted.  After the Veteran was notified in March 1995, he did not submit any evidence addressing the basis of the denial of his claim to reopen the service connection claims within one year of the March 1995 rating action, nor did he file a timely appeal to the March 1995 rating action.  Therefore, the March 1995 rating action is final. 38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The evidence of record at the time of the March 1995 rating decision which denied the Veteran's claim to reopen claims for service connection for a neck disability and a back disability included the Veteran's service treatment records, which reflect an in-service neck and back injury, reports of private treatment notes dated from April 1990 to December 1993, and the Veteran's statements.  An April 1990 chiropractor report noted complaints since March 1990 including of neck pain and stiffness of moderate chronicity due to cumulative trauma.  The reported diagnoses included cervico-brachial syndrome and cervical subluxations.  It was noted the Veteran had been treated 2-3 years earlier by a chiropractor for his neck.  A September 1991 case history update noted a present complaint of the lower back of 2 weeks duration.  A January 1992 case history update noted the Veteran had fallen out of a tree 2 days earlier.

The evidence added to the record since the March 1995 rating decision includes a November 2009 letter from a private chiropractor and a July 2010 VA examination report.  The November 2009 private medical opinion reflects diagnoses of subluxations in the Veteran's neck and back, along with degenerative changes in the lumbar spine and muscular spasms, left upper extremity dermatomal presentations.  The July 2010 VA examination contains diagnoses of chronic low back pain without radiculopathy, degenerative disc disease in the L5-S1 vertebrae, and degenerative lumbar joint disease.  The private letter also contains a positive nexus opinion relating the cervical spine and low back disabilities to the Veteran's reported injuries sustained in service when thrown about the inside of a rolling tank in the early 1960's.

This newly submitted evidence is new in that it was not of record at the time of the March 1995 denial of the claim to reopen the service connection claims.  Moreover, it is material because it raises a reasonable possibility of substantiating the claims.  Specifically, the VA examination report reflects current diagnoses of degenerative disc disease and degenerative lumbar joint disease, and the private medical opinion indicates diagnoses of degenerative changes and chronic subluxation of the cervical spine, and relates the low back and neck disabilities to service.  Therefore, new and material evidence has been received, and reopening of the claims is in order.

III. Reopened Claim - low back

Initially, the March 2011 statement of the case reflects de novo adjudication, as the credibility of the November 2009 private opinion was not presumed.  Therefore, the Board finds that adjudication of the Veteran's claim for entitlement to service connection for a low back disability is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran contends that his current back disability is the result of an in-service accident.  Specifically, the Veteran alleges that in June 1964, a vehicle he was riding in overturned and as a result the Veteran experienced back and neck injuries.  The Veteran alleges that these injuries were apparently acute during service and immediately after but have since become chronic.  In a statement in support of his original claim from January 1993, the Veteran stated that the accident left him with a large bruise on his back and numerous bumps and bruises on his head.  He also reported experiencing back problems for the past 6 years and felt that his accident caused his present condition.

Service treatment records reflect that the Veteran received medical attention in July 1964 for recurrent back pain resulting from an accident.  The report indicates that the Veteran had no serious complications as a result of the accident and was experiencing mild to moderate pain at the time.  The Veteran also had full range of motion and minimal point tenderness.  The report diagnoses the Veteran with a back sprain.  At his physical examination in October 1963, the Veteran did not report any current or history of back problems.  The record also contains a medical examination for the purposes of re-enlistment in September 1964.  The report reflects that the Veteran did not report any spine or other musculoskeletal problems or a history of back problems.  The Veteran also underwent a medical examination at the time of separation in June 1967.  No back problems were reported, however, a scar on the left chest was noted.  On an accompanying report of medical history the Veteran reported that he had experienced shortness of breath in high school, and that he was in good health.

Private treatment records have also been associated with the claims file.  While receiving private care in April 1990 for his neck, the Veteran reported that he was either currently or had previously experienced occasional neck pain.  An examination from that same time reflects that the Veteran reported the date of injury/onset of his neck condition as March 1990.  Another private treatment note from September 1991 reflects that the Veteran was experiencing low back pain.  The report also reflects that the Veteran had been experiencing this pain for two weeks and attributed his condition to lifting.  A January 1992 private treatment note reflects that the Veteran had fallen out of a tree and injured his shoulder approximately 2 months earlier.

The record also contains a private medical opinion obtained in August 2009.  The examiner interviewed the Veteran, conducted a physical evaluation, and took X-rays, but did not review the claims file.  The Veteran reported that he experienced an in-service vehicle accident that resulted in neck and back injuries.  He also reported injuring his shoulder in a motorcycle accident sometime in the 1990 timeframe.  The examiner stated that the Veteran carried a chronic history that is a culmination of significant past injuries that compounded over the years.  The examiner went on to diagnose the Veteran with chronic subluxations in his neck, upper, and lower back, degeneration in his lumbar spine, noting decreased disc height, calcification of soft tissues, and significant spurring.  The examiner also noted the Veteran experienced muscle spasms, headaches, left upper extremity dermatomal presentations, and compensatory midline spinal curvatures.  He ultimately concluded that:

It is important to note that [the Veteran's] degenerative findings are disproportionately more advanced in his lumbar spine than in his cervical and thoracic regions.  This leads one to a forensic conclusion that the level of degeneration in his lumbar spine is not the consequence of a normal aging process, but that it sustained some external force great enough to accelerate these findings.  [The Veteran] sustained two injuries to my knowledge.  The first was suffered when he was thrown about inside of a rolling tank in the early 1960's.  The second was a motorcycle accident that [the Veteran] owes his shoulder injury to...[The Veteran] may have fully recovered from the acute nature of his soft tissue injuries, but the residual injury to his spine permanently altered the weight bearing dynamics of his spine thereby accelerating its degenerative properties.  In my opinion, the elements of the Phase II degenerative findings would require a duration of time that is chronologically more appropriately sustained from the tank injury versus the motorcycle accident.

In connection with his claim the Veteran was provided a VA examination in July 2010.  The examiner reviewed the claims file and medical history, interviewed the Veteran, and conducted a physical evaluation and took X-rays.  The examiner noted the Veteran's in-service accident and history of back pain complaints.  On examination the Veteran had full range of motion and X-rays revealed degenerative facet joint disease and L5-S1 degenerative disc disease.  The examiner diagnosed the Veteran with chronic low back pain without radiculopathy, degenerative L5-S1 disc disease (DDD), and degenerative lumbar joint disease (DJD).  The examiner ultimately concluded it was less likely as not that the Veteran's current back problems, and any disability resulting from them, are the result of the injury he had in service.  The examiner based his opinion on the fact that the back injury sustained by the Veteran in 1964 was minor and unlikely to lead to permanent disability.  The examiner also noted that the Veteran did not report any back problems during his separation examination.  Finally, the examiner disagreed with the private medical opinion that degenerative changes necessarily proceed at the same rate and to the same degree in the cervical, thoracic, and lumbosacral spine segments, when part of the aging process.

Initially, the Board notes that while the Veteran is competent to report his symptoms of pain and the chronicity of those symptoms, he is not competent to render a complex medical opinion, such as the etiology of his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran has demonstrated an in-service injury and current diagnoses of DJD and DDD in his low back.  However, the Board finds that the weight of the competent and probative evidence of record does not support a nexus between the Veteran's current back disability and his active duty service.

Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, and after performing a physical examination of the Veteran, the July 2010 VA examiner concluded that it was less likely as not that the Veteran's back disability was related to service.  The VA examiner provided explanation and rationale for the opinion, explaining that the Veteran's in-service injury was minor and unlikely to lead to permanent disability.  He also noted that the Veteran did not report any back problems at separation despite alleging that he had continued to experience occasional episodes of low back pain following his accident.

The Board also notes that the claims file contains differing opinions as to whether the Veteran's back disability is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds that the private medical opinion is less probative than the VA examiner's opinion for the following reasons.  Most notably, the private examiner did not review the Veteran's claims file but instead relied on the Veteran's reported history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). Without having reviewed the claims file, the private examiner's clinical picture of the Veteran's back disability is not as complete as the VA examiner's.  Specifically, the private examiner did not have access to the treatment notes concerning the Veteran's in-service injury or the Veteran's post-service private treatment records for his neck and back, to include his lifting injury and fall from a tree.  Rather, the private examiner's understanding of the Veteran's medical history only included two traumatic events, the in-service injury and motorcycle accident, both of which were reported by the Veteran and unaccompanied by any contemporaneous medical reports.  He also did not review the Veteran's statement made in 1993 that reflected that his back problems began 6 years earlier in 1987, approximately 20 years after separation.  Additionally, the private examiner's opinion is based on the assumption that all parts of the spine degenerate at the same rate over time, an assumption the VA examiner specifically disagreed with.  Because the VA examiner's opinion did include a more complete review of the Veteran's medical history and claims file, the Board finds his opinion to be more probative.  As such, the weight of the medical evidence is against a finding that the Veteran's low back disability is related to service.

There is also no credible evidence of continuity of symptomatology for low back arthritis since service discharge.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not consistently alleged, and the evidence does not show, that he has had symptoms of back pain continuously since his in-service injury.  The Veteran did not report experiencing any back problems at his separation physicals in September 1964 and October 1967, nor did he seek additional treatment for back pain after July 1964, despite being treated for other ailments while in service.  Furthermore, in his 1993 statement, the Veteran indicated that his back problems had begun in 1987, approximately 20 years after separation.  The first medical evidence of back pain following separation was in September 1991, roughly 24 years after the Veteran was discharged from service.  Additionally, the report from that private treatment indicates that the Veteran's pain at that time was the result of lifting and had only begun 2 weeks prior.  Finally, the Veteran asserted that his in-service injury was initially acute and that over time it has become a chronic problem, indicating that he has not consistently experienced back problems since service.

Degenerative joint disease was not diagnosed within one year after service discharge; therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.

Accordingly, as there is no competent and probative evidence providing the required nexus between military service and a current low back disability, service connection for a low back disability is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the weight of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability, claimed as a back strain, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability, claimed as a cervical strain, is reopened.

Entitlement to service connection for a low back disability, claimed as a back strain, is denied.

REMAND

Remand is required to obtain a VA examination in order to determine the etiology of the Veteran's currently diagnosed cervical spine disability.

The Veteran contends that his neck disability is the result of an in-service accident.  Service treatment records from July 1964 confirm that the Veteran was involved in an in-service accident.  Additionally, the November 2009 private medical opinion indicates the Veteran has degenerative changes and chronic subluxations of the cervical spine due to being thrown about in a rolling tank in service.  However, the record does not reflect that the November 2009 private clinician reviewed the evidence of record but rather based the opinion on the Veteran's reported history.  Further, the July 2010 VA examination report is negative for a medical opinion regarding the etiology of the Veteran's cervical spine disability.  A VA opinion which considers the evidence of record, including the November 2009 private medical opinion, would be useful in adjudication of the appeal as to service connection for a cervical spine disability, to include consideration of the specific allegations of the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the providers (VA and private) of medical treatment for a cervical spine disability since service.  After obtaining any necessary authorization from the Veteran, attempt to obtain all identified records, not already of record.  All attempts to procure records should be documented in the file.  If the identified records cannot be obtained, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such failure to obtain identified records.

2. After the foregoing development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his neck disability.  The claims file must be made available to the examiner for review prior to the examination.

Following a review of the claims file, to include service and post-service treatment records, and the examination results, the examiner is requested to offer an opinion concerning whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's neck disability is related to his military service.  The examiner should note the Veteran's in-service accident, 1990 motorcycle accident, 1991 lifting injury, and 1992 fall from a tree as referenced in clinical reports of record.  A complete rationale is required for the opinion or conclusion provided.

3. After completion of the foregoing and all other necessary development, the AMC/RO should adjudicate the reopened claim for service connection for a cervical spine disability.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


